Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2007

USA v. Holmes
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3918




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Holmes" (2007). 2007 Decisions. Paper 278.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/278


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ____________

                         No. 05-3918
                        ____________

              UNITED STATES OF AMERICA

                               v.

                     ROBERT HOLMES,

                                 Appellant.
                        ____________

        On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                    (No. 02-cr-00172-31)
                District Judge: Stewart Dalzell

          Submitted Under Third Circuit LAR 34.1(a)
                      October 23, 2007

Before: SLOVITER, CHAGARES, and HARDIMAN, Circuit Judges.

                        ____________

                  (Filed: November 1, 2007)



                 OPINION OF THE COURT
CHAGARES, Circuit Judge.

       Counsel for Robert Holmes petitions this Court for permission to withdraw from

representation of Holmes pursuant to Anders v. California, 386 U.S. 738 (1967). For the

reasons that follow, we will grant the motion and affirm Holmes’ sentence.

       As we write only for the parties, we do not set out the facts in great detail. On

October 24, 2002, a grand jury returned a 135-count third superseding indictment

charging Holmes and 36 co-defendants with a range of drug trafficking and firearms

offenses. Holmes was charged with conspiracy to distribute cocaine and cocaine base, in

violation of 21 U.S.C. § 846, and conspiracy to possess a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(o). He was tried and on May 28, 2004,

convicted of both counts.

       The probation department in its Presentence Investigation Report determined that

the applicable sentencing range was life imprisonment under the murder guidelines.

Holmes objected on the ground that the jury had failed to convict him of a murder

offense. At Holmes’ first sentencing hearing on August 31, 2004, the District Court

upheld the objection under Blakely v. Washington, 542 U.S. 296 (2004). The District

Court instead applied the career offender guideline based on Holmes’ prior convictions

and found the applicable range to be 360 months to life imprisonment. The District Court

sentenced Holmes to 400 months incarceration. Holmes appealed. This Court remanded

for sentencing under United States v. Booker, 543 U.S. 220, 261 (2005).




                                             2
       Following remand, the District Court found that the murder guidelines applied and

the appropriate sentencing range was, therefore, life imprisonment. In light of the factors

set forth in 18 U.S.C. § 3553(a), however, the District Court decided not to impose a life

sentence and instead, again imposed a sentence of 400 months. Holmes filed a timely

notice of appeal. Holmes’ counsel petitions the Court to withdraw as attorney of record

on the ground that the appeal is frivolous. Holmes has filed a pro se brief.

       The Anders brief submitted to this Court demonstrates that Holmes’ attorney has

“thoroughly examined the record in search of appealable issues” and has explained why

any issues arguably supporting the appeal are frivolous. United States v. Youla, 241 F.3d

296, 300 (3d Cir. 2001). Counsel reviewed whether the District Court understood that,

post-Booker, the guidelines were no longer mandatory and whether Holmes’ sentence

was reasonable. Counsel concluded that in choosing “a lesser term to avoid unwanted

sentencing disparities,” the District Court “complied with its obligations under Booker

and the term of imprisonment imposed was within the statutory maximum period

permitted for one of the offenses of conviction. Under these circumstances, there is no

non-frivolous attack which could be launched against the district court’s actions at the

resentencing hearing.” Appellant Br. at 10.

       Moreover, an independent review of “those portions of the record identified by . . .

[the] Anders brief” reveals no non-frivolous issues Holmes might profitably raise on

appeal. 241 F.3d at 301. In his pro se brief, Holmes contends that the District Court




                                              3
improperly applied the murder guidelines and thereby enhanced his guideline range by

facts not proven beyond a reasonable doubt. Pro Se Appellant Br. at 2-3. In addition,

Holmes asserts that the District Court should not have applied the career offender

guidelines because his prior conviction was a non-qualifying misdemeanor. Holmes

concludes that the District Court should have sentenced him to either 240 or 360 months

incarceration. Id. at 3-4.

       Holmes’ arguments are without merit. Holmes improperly relies on the dissent in

United States v. Grier, 449 F.3d 558 (3d Cir. 2006) for the proposition that a sentencing

enhancement based on an uncharged crime (in this case, murder) must be established by

proof beyond a reasonable doubt. Contrary to Holmes’ contention, this Court has

established that the preponderance of the evidence standard applies to such

enhancements. See United States v. Grier, 475 F.3d 556 (3d Cir. 2007) (en banc).

Furthermore, as the government correctly notes, Holmes’ arguments regarding the alleged

misapplication of the career offender guidelines are “irrelevant to Holmes’ sentence,”

given that the District Court actually applied the murder guidelines at resentencing.

Appellee Br. at 28. Therefore, any claim based on the unreasonableness of the sentence

would be frivolous.

       Where we conclude, as we do here, that the appeal is without merit, our local rules

require that we grant counsel’s Anders motion and dispose of the appeal without




                                             4
appointing new counsel. Accordingly, counsel’s motion will be granted and Holmes’

sentence will be affirmed. See 3d Cir. L.A.R. 109.2.




                                           5